Citation Nr: 1201598	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-39 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE
Entitlement to service connection for malignant melanoma, (claimed as soft tissue sarcoma and myeloma), to include as due to sun exposure and herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for malignant melanoma, claimed as soft tissue sarcoma and myeloma, to include as due to herbicide exposure and sun exposure.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran asserts that service connection is warranted for his malignant melanoma.  In his August 2007 notice of disagreement (NOD), the Veteran explained that his malignant melanoma is a result of his in-service plane captain duties while aboard the U.S.S. America and U.S.S. Forrestal.  He contends that the exposure from the sun while working on the flight decks of the two stated ships caused his malignant melanoma.  

The Veteran's service treatment records reflect no complaints, treatment, or findings related to his skin.  Upon discharge from service, clinical evaluation of the skin was normal, as reflected on the August 1974 release from active duty (RAD) examination report, and the Veteran denied having or had previously any type of skin diseases on his August 1974 report of medical history at discharge.  

Review of the Veteran's post service treatment records document treatment for his malignant melanoma.  Private treatment records from March 2006 to June 2006 indicate that the Veteran was seen for a lesion in the right ear helix.  A biopsy was performed, which revealed the presence of a melanoma, Clark Level IV, 2.6 millimeters.  In December 2005, a wide local excision and reconstruction was performed, and adjuvant treatment began in March 2006.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), the Secretary's duty to assist requires that he provide a VA medical examination to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain disease, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).

As noted previously, there is competent evidence of a current diagnosis of malignant melanoma and competent lay evidence of in-service sun exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition.").  Additionally, the Board finds the Veteran's statements relating to his in-service sun exposure credible.  However, in the absence of a competent medical opinion pertaining to whether the etiology of the Veteran's disability is service related, the Board finds that the record does not contain sufficient information to make a decision on the claim.  As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current disability is etiologically related to service, to include as due to in-service sun exposure as reported by the Veteran.  See 38 C.F.R. § 3.159(c)(4) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  The Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision.  
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records for his malignant melanoma.  After securing the necessary authorization, the RO/AMC should request the records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The Veteran should also be apprised of such and given the opportunity to submit the reports.  

2.  Schedule the Veteran for a VA skin disease examination to determine the etiology of his malignant melanoma.  The examiner should identify and clarify all disorders associated with the skin and determine whether there is a causal relationship between active military service and each diagnosed disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner should interview the Veteran as to his history of sun exposure, both in service and subsequent to service.  The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to the Veteran's active service.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

